Citation Nr: 1129043	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities.  

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities.  

3.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2011, the Veteran testified at a hearing via videoconferencing, seated at the RO, before the undersigned Veterans Law Judge, seated in Washington, DC.  A transcript has been procured and is of record. 

In November 2006, the Veteran filed a claim for service connection for a right ankle disorder, due to service-related injuries, and a low back disorder, to include as secondary to bilateral knee disabilities.  At the June 2011 VA Board videoconference hearing, the Veteran indicated his belief that the low back and right ankle disorder might have been caused or aggravated by both the service-connected bilateral knee and left ankle disabilities.  As these are new theories of entitlement (secondary service connection), the Board has reclassified the claims as being of service connection for low back and right ankle disorders, to include as secondary to service-connected bilateral knee and left ankle disabilities.  

The issues of service connection for low back and right ankle disorders, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the entire rating period under appeal, the Veteran's service-connected left knee disability has been manifested by slightly limited motion with pain and X-ray evidence of joint space narrowing (degeneration).  

2.  During the entire rating period under appeal, the Veteran's service-connected left knee disability has not more nearly approximated recurrent moderate subluxation or lateral instability, or flexion limited to 45 degrees, or extension limited to 15 degrees.  


CONCLUSION OF LAW

For the entire rating period under appeal, the criteria for an increased rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.71a, Diagnostic Code 5010-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in December 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; specific information regarding claims for secondary service connection; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with VA examinations in March 2007 and December 2007.  As these VA examination reports were each written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's claimed disabilities, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The Veteran's left knee disability is rated under Diagnostic Code 5010-5260 that evaluates traumatic arthritis, and provides that a rating should be based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (indicating that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; and a 20 percent rating is assigned when flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.

An additional rating may be assigned based on instability or subluxation of a knee.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment of the knee involving either recurrent subluxation or lateral instability; and a 20 percent rating is assigned for either moderate subluxation or moderate lateral instability.  38 C.F.R. § 4.71a.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Analysis of Left Knee Disability Rating

The Veteran essentially contends that his left knee disability is manifested by symptomatology more nearly approximating a rating in excess of the current 10 percent rating assigned under Diagnostic Code 5010-5260.  At the Board personal hearing, the Veteran testified that he experienced left knee pain, could not perform prolonged bending or standing, and used a cane to walk.

After a review of the evidence, the Board finds that the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for a left knee disability for any period.  First, with regard to the knee range of motion, for the entire rating period under appeal, the Board finds that there is no evidence of flexion limited to 30 degrees as required for a higher disability rating of 20 percent under the criteria of Diagnostic Code 5260.  In a March 2007 VA medical examination report, the Veteran demonstrated flexion of the left knee to 115 degrees and, in a December 2007 VA medical examination report, the Veteran demonstrated flexion to 116 degrees.  In a July 2007 private medical examination report, the private examiner, in a section discussing the left knee, stated that the Veteran demonstrated flexion to 135 degrees; however, the Board notes that the private examiner stated that a normal value for motion of the knee would be 135 to 140 degrees.  Under VA regulations, normal flexion is 0 to 140 degrees and, therefore, the Board is uncertain about the range of motion measurements used by the July 2007 private examiner.  Yet, considering the nearly perfect range of motion demonstrated by the Veteran even by the July 2007 private examiner's purported range of motion scale, the Board finds that the evidence does not demonstrate limitation of flexion to 30 degrees at any time.  In their respective medical examination reports, the VA examiners and the private examiner did not indicate any additional limitation of flexion during flare-ups.  Therefore, an increased rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

Moreover, for the entire rating period under appeal, the Board finds that there is no evidence of extension limited to 15 degrees, as required for a 20 percent rating under the criteria of Diagnostic Code 5261.  In March 2007 and December 2007 VA medical examination reports, the Veteran demonstrated flexion of the left knee to zero degrees.  In a July 2007 private medical examination report, the private examiner, in a section discussing the left knee, stated that the Veteran demonstrated extension to 165 degrees with a 15 degree extension lag.  In the February 2007 private medical examination report, the private examiner stated that normal extension of the knee was from zero to 180 degrees.  The Board notes, again, that, for VA purposes, normal range of motion of the knee is from zero to 140 degrees.  As the private examiner uses a range of motion for extension of the knee that is different from not only VA's range, but also from the range of motion the private examiner used to measure flexion of the knee, the Board finds that the private examiner's findings cannot be used in this instance.  In their respective medical examination reports, the VA examiners and the private examiner did not indicate any additional limitation of extension during flare-ups.  Therefore, an increased rating under Diagnostic Code 5261 is not warranted.

In addition, for the entire rating period under appeal, the Board finds that there is no evidence of either subluxation or moderate lateral instability, allowing for either a higher rating or a separate compensable rating under Diagnostic Code 5257.  In the February 2007 VA medical examination report, the July 2007 private medical examination report, and the December 2007 VA medical examination report, the respective examiners each found no subluxation or lateral instability of the left knee.  Therefore, an increased or separate compensable rating under Diagnostic Code 5257 is not warranted.

Consideration has also been given to whether an increased rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no dislocated or removed semilunar cartilage of the knee, left knee anklyosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  Accordingly, a rating greater than the 10 percent rating assigned is not warranted for the Veteran's left knee disability.

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's left knee disability throughout the record of evidence.  See DeLuca, 8 Vet. App. at 206-7.  However, in the March 2007 VA medical examination report, the July 2007 private medical examination report, and the December 2007 VA medical examination reports, the respective VA examiners noted that the Veteran did not experience any additional weakness, incoordination, or fatigue upon repetitive motion.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating in excess of 10 percent for a left knee disability, for the entire rating period under appeal, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's left knee disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, for the entire rating period under appeal, the Veteran's left knee disability was manifested by slightly limited motion with pain and X-ray evidence of joint space narrowing (degeneration).  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and guarding 
(38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left knee to the Rating Schedule, the degree of disability prior for the entire rating period is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App at 227.


ORDER

For the entire rating period under appeal, an increased rating in excess of 10 percent for a left knee disability is denied.  


REMAND

The Board finds that additional development is required before the issues of service connection for low back and right knee disorders are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

Briefly reviewing the record of evidence, the Veteran's service treatment records contain no notation or diagnosis for either a low back or right ankle disorder. 

The first treatment record indicating treatment of a right ankle disorder is dated in 2002.  The first treatment record indicating treatment for a low back disorder is dated 2004.  In a February 2004 private treatment record, a private examiner stated that the Veteran's service-connected right knee disorder was probably playing some role in the Veteran's low back disorder as the knee was altering the Veteran's gait to some extent.  

In a March 2007 VA medical examination report, a VA medical examiner indicated that he had reviewed the entire claims file prior to writing his report.  After a review of the evidence, an interview with the Veteran and a physical examination, the VA examiner diagnosed chronic arthritis changes of the Veteran's lumbar spine and mild degenerative arthritis of the right ankle.  The Veteran reported that he sprained his ankle while parachute jumping in service and, gradually, over the years, he became aware of an increased aching discomfort in his right ankle that felt "like arthritis."  Regarding the low back, the Veteran did not remember a specific in-service injury, but had been aware of increasing pain in the low back over the past two years.  

Having reviewed the evidence of record, the VA examiner stated that the Veteran's low back disorder was less likely than not related to service.  In explaining this opinion, the VA examiner noted that the service treatment records did not include any notation of a low back disorder and that there was no indication of a specific injury in association with service.  The VA examiner noted that 25 years had passed since the Veteran's discharge.  The VA examiner's opinion was that the Veteran's low back disorder was caused by a combination of natural aging processes, obesity, and the nature of the Veteran's post-discharge work-related activities over the past 25 years, specifically welding.  Noting the February 2004 private treatment record, indicating a link between the Veteran's low back disorder and the service-connected right knee disorder, the VA examiner stated that it was his opinion that the Veteran's low back disorder was not either caused by or a result of the service-connected knee problems.

Moreover, the March 2007 VA examiner opined that, were the Veteran to have actually sustained multiple injuries to the right ankle during service activities 25 years prior, the examiner would have expected to see significant changes to the ankle by this time.  The Veteran's current right ankle changes were minimal.  Therefore, the examiner's opinion was that the right ankle changes were less likely than not related to service.

In a July 2007 private treatment record, a private examiner reported reviewing the relevant medical documents prior to writing his report and listed many of them in the report.  In the report, the Veteran indicated experiencing low back pain with muscle spasms and a couple of sprains to his right ankle during service after parachute jumping.  The Veteran stated that, at the time of his 1979 discharge, he experienced mild intermittent lower back pain that he dealt with through home remedies.  Then, Veteran indicated that he experienced progressive low back pain in 2002, with no specific injury to the low back region.  Later in the report, the Veteran reported that the lower back pain had progressively worsened since his 1979 discharge.  Regarding the right ankle, the Veteran recalled that, in 1978, during service, his right ankle became very painful due to several sprains combined with overusage due to injuries to the left ankle and, since that time, the right ankle had worsened.  

After a physical examination, the July 2007 private examiner diagnosed lumbar spinal canal stenosis and a broad-based lumbar disc protrusion at L4-L5, and moderate compensatory over-usage syndrome, right ankle with mild to moderate arthritis.  In his conclusions, the private examiner indicated that it was more likely than not that a causal component of the Veteran's low back disorder had resulted from alteration of normal weight-bearing mechanics due to the Veteran's service-connected right knee and left ankle.  The private examiner opined that these injuries would have reasonably caused an alteration of weight-bearing mechanics causing the onset of progressive lower back pain.  The private examiner also stated that the Veteran's broad based disc protrusion at L4-L5 were probably based upon a combination of cumulative trauma to the Veteran's lower back region caused by in-service parachute activities as well as the Veteran's post-discharge employment as a welder.  Therefore, the private examiner opined that the Veteran's low back disorder was also more likely than not related to in-service activities as a parachutist.  

Regarding the Veteran's right ankle disorder, the private examiner noted that the Veteran had reported experiencing multiple in-service sprains of the right ankle.  In addition, the private examiner reported that there were mild arthritic changes of the right ankle which certainly, to some extent, were associated with the Veteran's age, employment, and obesity.  Nonetheless, the private examiner stated that it was more likely than not that there was at least a 1/3 component of the Veteran's current right ankle disorder that should be service connected specifically due to the multiple sprains sustained by the Veteran during service.

The Board will not make a judgment regarding the probative value of the July 2007 private examiner's opinion at this time.  However, the Board notes that the private examiner did not specifically refer to any service treatment records in his report, nor the lack of any notation or diagnosis for a low back or right ankle disorder during service.  Moreover, the private examiner did not indicate reviewing the March 2007 VA medical examination report, to include the findings which contradicted his own, in writing the July 2007 private medical examination report.  

The Board notes that new evidence, in the form of the July 2007 private medical examination report, has been submitted.  In light of the submission of this evidence, the Board finds that a new VA examination should be provided.  Moreover, as the Veteran now claims that the right ankle disorder may be secondary to the service-connected right knee and left ankle disabilities, and the February 2007 private examiner suggested that the low back disorder might be secondary to the service-connected left ankle disability, the Board finds a new VA examination with nexus opinions is necessary.  Therefore, the issues of service connection for a low back and right ankle disorders must be remanded.  

As these issues are inextricably intertwined with the TDIU issue, the TDIU issue is not ripe for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran with a VA joints (orthopedics) examination, to be performed by an appropriate VA examiner, to determine the nature and etiology of Veteran's low back and right ankle disorders.  The relevant documents in the claims file should be sent to the VA examiner for his or her review.

Following a review of the relevant history and medical evidence, a physical examination and any necessary testing, the VA examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any low back disorder that is currently present began during service or is otherwise linked to some incident of active duty?

b.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed low back disorder was caused or aggravated by the Veteran's service connected bilateral knee or left ankle disabilities?

c.  Is it at least as likely as not (a 50 percent or greater probability) that any right ankle disorder that is currently present began during service or is otherwise linked to some incident of active duty?

d.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed right ankle disorder was caused or aggravated by the Veteran's service connected bilateral knee or left ankle disabilities?

e.  Is the Veteran precluded from working at substantially gainful employment consistent with his educational and employment background solely due to his currently service connected disabilities, specifically instability and degenerative joint disease of the right knee, posttraumatic osteochondritis of the left ankle, and degenerative joint disease of the left knee?

f.  If the answer to the question (e) is no, is the Veteran precluded from working at substantially gainful employment consistent with his educational and employment background solely due to his low back and/or right ankle disorders, in addition to his currently service connected disabilities, specifically instability and degenerative joint disease of the right knee, posttraumatic osteochondritis of the left ankle, and degenerative joint disease of the left knee?

In the medical examination report, the VA examiner is requested to specifically note the findings regarding etiology of the Veteran's low back and right ankle disorders included in the March 2007 VA medical examination report and the July 2007 private medical examination report.  The VA examiner is requested to specifically note and explain any disagreements the VA examiner might have with the conclusions reached in both of these reports.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for low back and right ankle disorders, and entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


